Case: 19-10306      Document: 00515230968         Page: 1    Date Filed: 12/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                          December 10, 2019
                                      No. 19-10306
                                                                            Lyle W. Cayce
                                                                                 Clerk
JILLIAN IZZIO, on Behalf of Themselves and all Others Similarly Situated;
HEATHER ZOELLER, on Behalf of Themselves and all Others Similarly
Situated; KARA ASHBY,

               Plaintiffs - Appellees
v.

CENTURY GOLF PARTNERS MANAGEMENT, L.P.

               Defendant
v.

ANTHONY METZGER,

               Movant - Appellant

JILLIAN BRANA,

               Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                    USDC Nos. 3:14-CV-3194 and 3:15-CV-861


Before DAVIS, SMITH, and COSTA, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.